ACCEPTED
                                                                                       05-14-01399-CR
                                                                             FIFTH COURT OF APPEALS
                                                                                       DALLAS, TEXAS
                                                                                 3/30/2015 12:22:51 PM
                                                                                            LISA MATZ
                                                                                                CLERK

                     IN THE COURT OF APPEALS
                      FOR THE FIFTH DISTRICT
                          DALLAS, TEXAS                             FILED IN
                                                             5th COURT OF APPEALS
                                                                  DALLAS, TEXAS
                                                             3/30/2015 12:22:51 PM
CHRISTOPHER LEE COLE                   §                            LISA MATZ
                                                                      Clerk
    Appellant                          §
                                       §
VS.                                    §     APPEAL NUMBERS
                                       §     05-14-01398-CR
                                       §     05-14-01399-CR
STATE OF TEXAS                         §
    Appellee                           §

           On Appeal from Criminal District Court Number Six
                        of Dallas County, Texas
                            No. F-13-53515

                               No. F-13-53516

   MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF

TO THE HONORABLE JUSTICES OF THE COURT:

To the Honorable Justices of the Court of Appeals:

      Now Comes the Appellant Cole, by and through counsel, and moves

the Court to extend the time for filing Appellant’s Brief to Tuesday, March

31, 2015. In support of this request, Appellant presents the following:

      1.     Appellant’s Brief was due on January 2, 2015.

      2.     Counsel received the notice of the completion of the record, but

erred in thinking that the Court of Appeals was still waiting on the Court

Reporter’s Statement of Fact and did not calendar the due date for the

Appellant’s Brief. Then Counsel confused this case with another appeal
MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF                  PAGE 1
(State v. Cody Jones, 15-14-01431-CR) and thought he had already filed the

brief. Counsel was not aware of his mistake until he compared the February

3, 2015 notice from the Court with the order he received in the Jones v. State

case after notice from the District Court.

      3.     The failure to file the Appellant’s brief was not the fault of the

Appellant in any way. The failure to file the brief by Tuesday, March 31,

2015 will not delay the appeal proceeding in any significant manner.

      4.     Appellant contends that the failure to file the brief timely was

the result of excusable neglect as opposed to an intentional act. Further,

since Appellant is indigent, he would be entitled to file a late brief. See Ex

parte Daigle, 848 S.W.2d 691, 692 (Tex. Crim. App. 1993) (habeas corpus

applicant was entitled to a new appeal based on appellate counsel's

ineffectiveness for failing to raise point of error on appeal concerning trial

court's denial of defendant's timely request for jury shuffle, which, under

then-prevailing law, was automatic reversible error). Effective assistance of

counsel on appeal cannot be afforded an appellant unless an appellate brief

is filed in his behalf. See Guillory v. State, 557 S.W.2d 118 (Tex. Cr. App.

1977).




MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF                    PAGE 2
        Wherefore, Premises considered, Appellant prays that this motion be

granted and that time for filing Appellant’s Brief be extended to March 31,

2015.

                                          Respectfully Submitted,

                                          /s/Ronald L . Goranson
                                          RONALD L. GORANSON
                                          2828 Routh Street, Suite 675
                                          Dallas, Texas 75201
                                          (214) 651.1122 / (214) 871-0420 (fax)
                                          State Bar No. 08195000
                                          ATTORNEY FOR APPELLANT

                      CERTIFICATE O F SERVICE

        I, the undersigned, do hereby certify that a true and correct copy of this

Motion to Extend was delivered to Ms. Lori Ordiway, Assistant District

Attorney, Appellant Division, Dallas County District Attorney’s Office, 133

N. Riverfront Blvd, 10th floor, Dallas, Texas, 75207 on March 30, 2015.



                                          /s/Ronald L . Goranson
                                          RONALD L. GORANSON




MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF                      PAGE 3